Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Action on the merits. Claims 1-7 are currently pending and are addressed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 21st, 2022 has been entered.
 
Response to Amendments
The amendment filed on October 28th, 2022 has been considered and entered. Accordingly claims 1 and 7 have been amended and claim 5 has been cancelled.  

Response to Arguments
	The previous claim objections have been overcome due to the applicant’s amendment. 
	The conditional limitation of claim 7 is maintained despite the applicant’s amendments. Claim 7 requires the determination the vehicle is entering or exiting a tunnel, and then transmit sensor information of a LIDAR or camera, such that the claim language does not require the determination. The examiner suggests amending the claim language to state that a determination occurs and then transmit sensor information to remove the contingent limitations. 
	The applicant’s arguments with respect to claims 1-4 and 6-7 have been considered but are moot in view of the newly formulated grounds rejections necessitated by the applicant’s amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 18th, 2022 has been considered and entered. 

Contingent Limitations 
	Claims 1 and 7 contain the following conditional limitations:
Claim 1: “determine whether rain or fog occurs and upon determination that rain or fog occurs, transmit sensor information of a visible light camera”
Claim 7: “determine whether the vehicle is entering or exiting a tunnel and upon determination that the vehicle is entering or exiting a tunnel, transmit sensor information…”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites in line 3 “determine whether the vehicle is entering or exiting a tunnel” and recites in line 4, “upon determination that the vehicle is entering or exiting a tunnel”. It is unclear as to whether the tunnel that the vehicle is determined to enter is the same tunnel that the vehicle will transmit upon determination, or if they are different tunnels. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 20190361436 A1) ("Ueda") in view of Ross (US 20190286143 A1) ("Ross") in view of Zhu (US 20140336935 A1) (“Zhu”).

With respect to claim 1, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (1) as noted above, such as a control unit, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
With respect to claim 1, Ueda teaches a remote autonomous driving vehicle that includes a plurality of sensors for detecting surroundings of a vehicle (Vehicle with plurality of sensors (camera, GPS, LIDAR, Radar, and Speed Sensor): See at least Ueda Paragraphs 68-73 & 242 and Fig. 2)
transmits sensor information detected by one of the plurality of sensors to a 5remote instruction apparatus (Sending vehicle sensor data to a remote-control center: See at least Ueda Paragraph 57)
and that the vehicle comprises an electronic control unit configured to determine a type of the sensor from among the plurality of sensors that transmits the sensor information to the remote 10instruction apparatus based on an external environment and map information (The vehicle includes multiple sensors (camera, GPS, LIDAR, radar, and speed sensors) as shown in FIG. 2 and the control center 10 transmits data from specific types of sensing devices and areas identified in a stored map that correlate to sensed data to the remote control device 50: See at least Ueda Paragraphs 68-73, 256, and 93-94).  
	and transmit the sensor information detected by the sensor of the determined type to the remote instruction apparatus. (Transmission of specific sensor data: See at least Ueda Paragraph 57 | Paragraph 247).
Ueda, however fails to explicitly disclose travelling based on a remote instruction issued from a remote commander through the remote instruction apparatus.
Ross, however, teaches travelling based on a remote instruction issued from a remote commander through the remote instruction apparatus (Autonomous vehicle travels based on remote instruction: See at least Ross Paragraph 23).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Ueda to include travelling based on a remote instruction issued from a remote commander through the remote instruction apparatus, as taught by Ross as disclosed above, in order for a vehicle to effectively drive through various situations (Ross abstract “An event is detected that impairs a confidence level of the autonomous vehicle in progressing through a current route. In response to detecting the event, the autonomous vehicle communicates information about the event to a remote source of guidance. The autonomous vehicle can receive instructions from the remote source of guidance on how to handle the event. The autonomous vehicle can then implement the instructions to handle the event while it operates”).
Ueda in view of Ross in view of Zhu fail to explicitly disclose determine whether fain or fog occurs and upon determination that rain or fog occurs, transmit sensor information of a visible light camera.
Zhu, however, teaches determining whether rain or fog occurs using a visible light camera (See at least Zhu FIG. 4 and Paragraphs 117 “The method 400 may proceed to block 406 where the method 400 includes determining whether the laser data is in agreement with camera data. For example, the autonomous vehicle may include a camera and may receive image data collected for the environment of the vehicle. In heavy rains” | Paragraph 114 “As shown at block 402, the method 400 may include determining whether the laser data is in agreement with RADAR data, and if not, the method 400 includes at block 404 identifying an indication of a weather condition … Any additional objects indicated by the LIDAR data that are not indicated by the RADAR data can be indicators of certain weather conditions, and to determine the specific weather condition, further processing of the method 400 may be performed” | Paragraph 119 “For example, the autonomous vehicle may have a precipitation sensor or “rain detector”” | Paragraph 69 “The camera 210 may be a photo-sensitive instrument, such as a still camera, a video camera, etc., that is configured to capture a plurality of images of the environment of example vehicle 200. To this end, the camera 210 can be configured to detect visible light”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Ueda in view of Ross in view of Zhu so that transmission of sensor data would include the visible light camera data when rain or fog occurs, as taught by Zhu as disclosed above, in order to ensure accurate sensor transmission based on the environment (Zhu Abstract “Example methods and systems for detecting weather conditions using vehicle onboard sensors are provided”).

The conditional limitations carried out in claim 1 are performed by an electronic control unit (Spec. FIG. 2, 39 “electric control unit”).  Ueda in view of Ross in view of Zhu disclose the same structure (Ueda Paragraph 63 “FIG. 1 is a diagram showing an entire configuration of a remote self-driving system according to the first exemplary embodiment of the present disclosure. Autonomous vehicle control device 10 installed in autonomous vehicle 1 communicates with remote control device 50 of remote monitoring center 5 via network 2.”) such that Ueda in view of Ross in view of Zhu disclose a structure capable of performing limitation (1).


With respect to claim 4, Ueda in view of Ross in view of Zhu teach a vehicle remote instruction system comprising: the remote autonomous driving vehicle according to claim 1; and the remote instruction apparatus in which a remote commander issues a remote instruction relating to travel of the remote autonomous 15driving vehicle (Autonomous vehicle travels based on remote instruction: See at least Ross Paragraph 23).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 20190361436 A1) ("Ueda") in view of Ross (US 20190286143 A1) ("Ross") in view of Zhu (US 20140336935 A1) (“Zhu”) further in view of Petousis (US 20180261020 A1) (“Petousis”) in view of Breed (US 20190271550 A1) (“Breed”)

In regards to claim 2, Ueda in view of Ross in view of Zhu in view of Zhu teach sending data to the remote instruction apparatus (Sending vehicle sensor data to a remote-control center: See at least Ueda Paragraph 57).
Ueda in view of Ross in view of Zhu fail to explicitly disclose that the electronic control unit is further configured to determine whether a data amount of the sensor information detected by the sensor is equal to or larger than a data amount threshold value determined in advanced, and upon determination that the data amount of the sensor information detected by the sensor is equal to or larger than the data amount threshold value: reduce the data amount and transmit the sensor information in which the data amount Is reduced to the remote instruction apparatus 
Petousis, however, teaches determine whether a data amount of the sensor information detected by the sensor is equal to or larger than a data amount threshold value determined in advanced, and upon determination that the data amount of the sensor information detected by the sensor is equal to or larger than the data amount threshold value: reduce the data amount (Vehicle computing unit determines size of sensor data and then compresses data amount based on predetermined thresholds: See at least Petousis Paragraph 26, 28, and 35).
	It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Ueda in view of Ross in view of Zhu to include determining whether a data amount of the sensor information detected by the sensor is equal to or larger than a data amount threshold value determined in advanced, and upon determination that the data amount of the sensor information detected by the sensor is equal to or larger than the data amount threshold value: reduce the data amount, as taught by Petousis as disclosed above, in order to ensure the capability of continuous data transmission (Petousis Paragraph 3 “Vehicles can be equipped with many sensors to enable operation and data collection from the surroundings of the vehicle. These sensors typically collect vast quantities of data continuously or nearly-continuously as the vehicle is operating, under human control, or a combination of both. The vehicles are also typically connected to a network (e.g., the Internet) by one or more uplinks of varying types, and possess some amount of onboard storage. These networks typically lack the capacity or capability to uplink all of the data collected by the sensor data in real time or near real time”).
	Ueda in view of Ross in view of Zhu in view of Petousis fail to explicitly disclose transmitting the sensor information in which the data amount is reduced to the remote instruction apparatus.
Breed, however, teaches transmitting the sensor information in which the data amount is reduced, to the remote instruction apparatus (Transmitting reduced data to the cloud: See at least Breed Paragraph 139 | Paragraph 141).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus Ueda in view of Ross in view of Zhu in view of Petousis to include transmitting the sensor information in which the data amount is reduced, to the remote instruction apparatus, as taught by Breed as disclosed above in order to efficiently upload data (Breed Paragraph 424 “During the mapping process using mapping vehicles, software is needed to schedule the travels of the mapping vehicles so that all roads and lanes thereon are traversed efficiently”).
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 20190361436 A1) ("Ueda") in view of Ross (US 20190286143 A1) ("Ross") in view of Zhu (US 20140336935 A1) (“Zhu”) in view of Breed (US 20190271550 A1) (“Breed”) and Petousis (US 20180261020 A1) (“Petousis”) further in view of Fairfield (US 10671084 B1) (“Fairfield”).

In regards to claim 3, Ueda in view of Ross in view of Zhu in view of Breed in view of Petousis fail to explicitly disclose that the electronic control unit is further configured to reduce the data amount of the sensor information by limiting an angle of view to be transmitted to the remote instruction apparatus in the sensor information detected by the sensor based on the map information.
Fairfield, however, teaches that the electronic control unit is further configured to reduce the data amount of the sensor information by limiting an angle of view to be transmitted to the remote instruction apparatus in the sensor information detected by the sensor based on the map information (Using a map in order to determine locations and reduce data by limiting sensor data transmission by limiting detection based on limited measurements: See at least Fairfield col 8 Lines 28-43 and Col 5 line 65-Col 6 line 18).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Ueda in view of Ross in view of Zhu in view of Breed in view of Petousis so that the data amount reduction unit is configured to reduce the data amount of the sensor information by limiting an angle of view to be transmitted to the remote instruction apparatus in the sensor information detected by the sensor of which the type is determined by the sensor type determination unit based on the map information, as taught by Fairfield as disclosed above, in order to effectively identify only certain aspects of the surroundings pertaining to a certain situation (Fairfield abstract “A system and method is provided for identifying an object along a road, where the object may be represented by a bounding box, and projecting a set of obstacle points within the bounding box corresponding to the identified object”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 20190361436 A1) ("Ueda") in view of Ross (US 20190286143 A1) ("Ross") in view of Zhu (US 20140336935 A1) (“Zhu”) further in view of Kubo (JP 2002274258 A) (“Kubo”) (Translation Attached).

With respect to claim 6, Ueda in view of Ross in view of Zhu teach transmitting sensor information (Sending vehicle sensor data to a remote-control center: See at least Ueda Paragraph 57).
Ueda in view of Ross in view of Zhu fail to explicitly disclose the use of an infrared camera or LIDAR at night.
Kubo, however, teaches the use of an infrared camera or LIDAR at night (Infrared night vision system for automobiles: See at least Kubo Paragraph 8).
It would have been obvious to one of ordinary skill to have modified the apparatus of Ueda in view of Ross in view of Zhu to include that sensor information from an infrared camera or a LIDAR at night is transmitted, as taught by Kubo as disclosed above, in order to ensure accurate sensor transmission based on the environment (Kubo Paragraph 1 “The present invention relates to a night vision system for an automobile, which uses an infrared camera to secure a forward view when traveling in bad weather such as nighttime, fog or rain”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 20190361436 A1) ("Ueda") in view of Ross (US 20190286143 A1) ("Ross") in view of Zhu (US 20140336935 A1) (“Zhu”) further in view of Kim (US 20170003134 A1) (“Kim”).

With respect to claim 7, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (2) as noted above, such as a control unit, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
The conditional limitations carried out in claim 7 are performed by an electronic control unit (Spec. FIG. 2, 39 “electric control unit”).  Ueda in view of Ross in view of Zhu disclose the same structure (Ueda Paragraph 63 “FIG. 1 is a diagram showing an entire configuration of a remote self-driving system according to the first exemplary embodiment of the present disclosure. Autonomous vehicle control device 10 installed in autonomous vehicle 1 communicates with remote control device 50 of remote monitoring center 5 via network 2.”) such that Ueda in view of Ross in view of Zhu disclose a structure capable of performing limitation (2).

With respect to claim 7, Ueda in view of Ross in view of Zhu teach transmitting sensor information (Sending vehicle sensor data to a remote-control center: See at least Ueda Paragraph 57).
Ueda in view of Ross in view of Zhu fail to explicitly disclose the use of a LIDAR or Camera that is set to detect according to illuminance when entering or exiting a tunnel.
Kim, however, teaches determine whether the vehicle is entering or exiting a tunnel (See at least Kim Paragraph 15 “In some implementations, the processor may be configured to determine that the driving situation of the vehicle is not consistent with the first navigation information by: determining, based on the first navigation information, that the vehicle is travelling on one of an outdoor road or a tunnel”)
and upon determination that the vehicle is entering or exiting a tunnel, the use of a LIDAR or camera that is set to detect illuminance (Use of a camera when going through a tunnel based on illuminance: See at least Kim Paragraph 6 and 16).
It would have been obvious to one of ordinary skill to have modified the apparatus of Ueda in view of Ross in view of Zhu determine whether the vehicle is entering or exiting a tunnel and upon determination that the vehicle is entering or exiting a tunnel, the use of a LIDAR or camera that is set to detect illuminance, as taught by Kubo as disclosed above, in order to ensure accurate sensor transmission based on the environment (Kubo Paragraph 1 “The present invention relates to a night vision system for an automobile, which uses an infrared camera to secure a forward view when traveling in bad weather such as nighttime, fog or rain”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/               Examiner, Art Unit 3667                                                                                                                                                                                         /KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667